In re Glindmeyer, Carroll; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “F”, No. 89-5610; to the Court of Appeal, Fourth Circuit, No. 92CW-1886.
Granted in part. Relator’s application for supervisory writs to the court of appeal should have been considered as a timely motion for appeal, as subsequently recognized by the court of appeal, and the case is remanded to the court of appeal for docket*792ing as an appeal. Otherwise, the application is denied.
KIMBALL, J., not on panel.